Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

In claim 2, it is unclear how the second voltage can be “subtracted” since no subtracting means is recited in this claim and how this limitation is read on the preferred embodiment or  seen on the drawings. 
In claims 3 and 6-10, the recitation “direct current power” on line 3 and “close state” on line 4 is confusing because it is unclear if these are additional “power” and “close state”  or a further recitation of the previously claimed “direct current power” on line 2 and 22 of claim 1 . Also, it is unclear how the recitation “power collection device” is read on the preferred embodiment. Insofar as understood, no such device is seen on the drawings.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims  1-3 and 6-11 are rejected under 35 USC 103 (b) as being unpatentable over  Hara et al (US 2005/0014602).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding claims 1 and 11, as the best construed, Hara et al disclose the circuit as shown on Figures 1-4 comprising:
-a power converter (4) to convert direct current power that is supplied from a power supply source (6) via a power supply line connected to the power supply source and a first contactor (5a) or a resistor (5c) provided in parallel to the first contactor (5a), and supply the converted direct current power to a load device (3); 
-a first voltage detector (8) to detect a first voltage that is a voltage of the power supply line; a second voltage detector (10) to detect a second voltage that is a voltage of the power converter on a side where the power supply source is provided; and
- a contactor controller (13)  to close or open, based on the first voltage and the second voltage , the first contactor and a second contactor (5b) that is provided at a position for connecting in parallel to the first contactor (5b) and connecting in series to the resistor (5c); wherein when the 
          Hara et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- if a decreasing amount of the first voltage from a first time ago to a present time is greater than or equal to a first threshold and a decreasing amount of the second voltage from a second time ago to the present time is greater than or equal to a second threshold, the contactor controller opens the first contactor, and after the first contactor is opened, if the second contactor is open, the contactor controller closes the second contactor with the first contactor in the opened state, and if the second contactor is closed, the contactor controller keeps the second contactor in the closed state with the first contactor in the opened state as called for in claim 1.
-wherein after the first contactor is opened, when the first voltage is greater than or equal to a third threshold, a value obtained by subtracting the second voltage from the first voltage is greater than or equal to a fourth threshold, and the second contactor is open, the contactor controller closes the second contactor with the first contactor in the opened state and when the first voltage is greater than or equal to the third threshold, the value obtained by subtracting the second voltage from the first voltage is greater than or equal to the fourth threshold, and the second contactor is closed, the contactor controller keeps the second contactor closed with the first contactor in the opened state as combined in claim 2.
-wherein while power is supplied by the power supply source (6) at a constant level, a power collection device (11) that collects direct current power from the power supply line is in contact with the power supply line, and the first contactor is in a closed state, the first threshold is greater 
         However, a skilled artisan realizes that the circuit of Hara et al has the same structure as the claimed circuit in which the controller (13) of Hara et al  controls the contactors (5a, 5b) for reducing inrush current responsive to the input/output voltage detectors (8, 10), see the paragraph 0020. Thus, the controller (13) can be “reconfigured” to operate the contactors (5a, 5b) and reconfiguring this  controller as claimed is considered to be a matter of a design expedient for an engineer dependent upon the application is which the circuit of Hara et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to reconfigure the controller of Hara et al as claimed for the purpose of enhancing the reduction of inrush current to accommodate with requirement of a predetermined system.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.